By the court, Clerke, Justice.
The questions of fact in these cases were, whether the plaintiffs, as the attorneys of the defendant in certain actions, were guilty of negligence and whether, even if they were not guilty of negligence, the *523finding in their favor was not for too large an amount. As to the first question, evidence to a considerable extent on behalf of the plaintiffs and the defendant was taken before the referee; and we can see no reason for the assertion that his conclusions from that evidence were against the weight of evidence.
As to the second question, even admitting that the charges for term fees were not taxable as between the parties, yet it was proved that the aggregate amount of these fees was not an unreasonable compensation for the services rendered. This is all that is necessary to justify the finding of the referee., It is not necessary to refer to the fee bill, at all, to ascertain what is a proper compensation to be paid by a client to his attorney ; and if it is referred to, although the items would be deemed erroneous by the taxing officer, still, if the whole amount does not exceed . what the attorney is entitled to as a fair compensation for his client, the referee does not err by allowing him that amount. No legal exception taken in either case is tenable.
The judgment in both cases should be affirmed with costs.